Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Regalbuto (U.S. 4850438), in view of Shampine (U.S. 2019/0145216A1) and Rodgers et al. (U.S. 2013/0048376A1).
Regarding claim 1, Regalbuto discloses a method of perforating a subterranean formation (see fig. 1 and refer to abstract and col. 1 lines 30-34) comprising: inserting into a wellbore a perforating gun assembly (10, 10’) comprising: a first gun assembly (10) comprising a first perforating explosive (70) and a first transfer element (92’’, fig. 1A); a transfer assembly (90, fig. 1B) comprising a second transfer element (96) and a detonation cord ring (80’); and a second gun assembly (10’) comprising a second 
detonating the first perforating explosive (70); propagating a signal from the first gun assembly (10), across the discontinuity (42), to the transfer assembly (90);  propagating a signal though the transfer assembly (90) to the second transfer element 96); propagating a signal from the transfer assembly (90), across the discontinuity (102), to the second gun assembly (10’); and detonating the second perforating explosive (refer to col. 7 lines 31-49). 
However, Regalbuto is silent to the term ballistic and fails to teach a first and second ballistic transfer element and propagating a ballistic signal though the transfer assembly.
Shampine discloses a first set of perforating gun, a second set of perforating gun, and a second shearable deployment bar comprising a donor charge (112) and connected to the first and second set of perforating guns (refer to paragraphs 0009-0010), firing the first set of perforating gun, propagating a ballistic signal through the shearable deployment bar to the donor charge (112); propagating a ballistic signal from the shearable deployment bar to the second set of perforating guns and firing the second set of perforating guns (refer to paragraph 0009-0016, 0032-0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Regalbuto and Shampine before him or her, to have modified Regalbuto to use ballistic signals comprising first and second ballistic transfer element and propagating ballistic signal though the transfer 
Regalbuto also discloses wherein the first and second gun assemblies (10, 10’) are disposed on a tubular (14).
However, the combination of Regalbuto and Shampine fail to teach wherein the first and second gun assemblies are disposed on a tubular such that the first and second gun assemblies are not co-axially aligned relative to a lateral axis extending through the tubular.
Rodgers et al. disclose a system (10, fig. 1) comprising a perforating string (12) positioned in a wellbore (14). At least two perforating gun assemblies (20) are positioned on the string (12) such the least two perforating gun assemblies (20) are not co-axially aligned relative to a lateral axis (see fig. 1 below) extending through the string (12).

    PNG
    media_image1.png
    502
    543
    media_image1.png
    Greyscale


Regarding claim 2, the combination of Regalbuto, Shampine, and Rodgers et al. teach all the features of this claim as applied to claim 1 above; Rodgers et al. further disclose the perforating gun assembly (20) is disposed on an outside surface of a tubular (12, fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Regalbuto, Shampine, and Rodgers et al. to have modified the combination Regalbuto to have the perforating gun assembly disposed on an outside surface of a tubular, as taught by Rodgers et al. as an alternative method of disposing the perforating gun assembly on the tubular. 
Regarding claim 3, the combination of Regalbuto, Shampine, and Rodgers et al.  teach all the features of this claim as applied to claim 1 above; Regalbuto further discloses wherein first perforating explosive (70) and first ballistic transfer element (84) are explosively coupled (refer to col. 7 lines 31-49).  
Regarding claim 4, the combination of Regalbuto, Shampine, and Rodgers et al.  teach all the features of this claim as applied to claim 1 above; Regalbuto further 
Regarding claim 5, the combination of Regalbuto, Shampine, and Rodgers et al.  teach all the features of this claim as applied to claim 1 above; Regalbuto further discloses wherein the first ballistic transfer element (92’’) comprises a shaped charge (see fig 1A and refer to col. 4 lines 24-26).  
Regarding claim 6, the combination of Regalbuto, Shampine, and Rodgers et al.  teach all the features of this claim as applied to claim 1 above; Regalbuto further discloses wherein the transfer assembly (90) further comprises a first receiving explosive (92) which receives the ballistic signal from the first gun assembly and wherein the second gun assembly (10’) further comprises a second receiving explosive (84’) which receives the ballistic signal from the transfer assembly (refer to col. 7 lines 31-49).
Regarding claim 7, the combination of Regalbuto, Shampine, and Rodgers et al.  teach all the features of this claim as applied to claim 1 above; Regalbuto further discloses the second receiving explosive (84’) and the second perforating explosive (70’) are explosively coupled (see fig. 1B).  
Regarding claim 9, Regalbuto discloses a system for perforating a subterranean formation (see fig. 1 and refer to abstract and col. 1 lines 30-34) comprising: 
a first gun assembly (10, fig. 1A) comprising a first perforating explosive (70); 
a transfer assembly (90) comprising a detonation cord ring (80’), wherein the transfer assembly (90) and the first gun assembly (10) are separated by a first discontinuity (chamber 42); and 

wherein the transfer assembly (90) is configured to receive a signal from the first gun assembly (10) and the second gun assembly (10’) is configured to receive a signal from the transfer assembly (90; refer to col. 7 lines 31-49).  
However, Regalbuto is silent to the term ballistic and fails to teach a ballistic signal though the transfer assembly.
Shampine, as previously discussed, discloses a first set of perforating gun, a second set of perforating gun, and a second shearable deployment bar comprising a donor charge (112) and connected to the first and second set of perforating guns (refer to paragraphs 0009-0010), firing the first set of perforating gun, propagating a ballistic signal through the shearable deployment bar to the donor charge (112); propagating a ballistic signal from the shearable deployment bar to the second set of perforating guns and firing the second set of perforating guns (refer to paragraph 0009-0016, 0032-0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Regalbuto and Shampine before him or her, to have modified Regalbuto to use ballistic signals as the propagating signal though the transfer assembly, as taught by Shampine, in an attempt to improve signal transmission between perforating guns during downhole perforation operations. 
Regalbuto also discloses wherein the first and second gun assemblies (10, 10’) are disposed on a tubular (14).

Rodgers et al., as previously discussed, disclose a system (10, fig. 1) comprising a perforating string (12) positioned in a wellbore (14). At least two perforating gun assemblies (20) are positioned on the string (12) such the least two perforating gun assemblies (20) are not co-axially aligned relative to a lateral axis (see fig. 1 above) extending through the string (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Regalbuto and Shampine to have the first and second gun assemblies are disposed on a tubular such that the first and second gun assemblies are not co-axially aligned relative to a lateral axis extending through the tubular, as taught by Rodgers et al. because it is known to have multiple gun assemblies not co-axial along a lateral axis of a tubular for simultaneously perforating multiple zones in the wellbore. 
Regarding claim 11, the combination of Regalbuto, Shampine, and Rodgers et al.  teach all the features of this claim as applied to claim 1 above; Regalbuto further discloses wherein the first gun assembly (10) further comprises a first ballistic transfer element (92) coupled to a first explosive (74, see fig. 1A) and the first perforating explosive (70) wherein the first explosive (74) is configured to transfer a ballistic signal from the first perforating explosive (70) to the first ballistic transfer element (92; refer to col. 7 lines 40-49).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Regalbuto, Shampine, and Rodgers et al.  before him or her, to have modified Regalbuto to include wherein the transfer assembly further comprises a first receiving explosive and a second explosive coupled to the first receiving explosive and a second ballistic transfer element, and wherein the second explosive is configured to propagate a ballistic signal from the first receiving explosive to the second ballistic transfer element, as taught by Shampine, in an attempt to improve signal transmission between perforating guns during downhole perforation operations. 
Regarding claim 13, the combination of Regalbuto, Shampine, and Rodgers et al.  teach all the features of this claim as applied to claim 1 above; Regalbuto further discloses the first receiving explosive (84) comprises an explosive pellet (refer to col. 4 lines 14-16).
Regarding claim 16, Regalbuto discloses perforating apparatus (see fig. 1 and refer to abstract and col. 1 lines 30-34) comprising: 

 a first and second perforating gun assemblies (10, 10’) comprising a perforating explosive (70, 70’); 
wherein the transfer assembly (90’’) and each perforating gun assembly (10, 10’) are separated by a discontinuity ((air gap 102 and chamber 42; see fig. 1A, 1B), and wherein the transfer assembly (90’’) is configured to propagate a signal to the second perforating gun assembly (10’; refer to col. 7 lines 31-49).  
However, Regalbuto is silent to the term ballistic and fails to teach a ballistic signal.
Shampine, as previously discussed, discloses a first set of perforating gun, a second set of perforating gun, and a second shearable deployment bar comprising a donor charge (112) and connected to the first and second set of perforating guns (refer to paragraphs 0009-0010), firing the first set of perforating gun, propagating a ballistic signal through the shearable deployment bar to the donor charge (112); propagating a ballistic signal from the shearable deployment bar to the second set of perforating guns and firing the second set of perforating guns (refer to paragraph 0009-0016, 0032-0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Regalbuto and Shampine before him or her, to have modified Regalbuto to use ballistic signals, as taught by Shampine, in an attempt to improve signal transmission between perforating guns during downhole perforation operations. 

However, the combination of Regalbuto and Shampine fail to teach wherein the first and second gun assemblies are disposed on a tubular such that the first and second gun assemblies are not co-axially aligned relative to a lateral axis extending through the tubular.
Rodgers et al., as previously discussed, disclose a system (10, fig. 1) comprising a perforating string (12) positioned in a wellbore (14). At least two perforating gun assemblies (20) are positioned on the string (12) such the least two perforating gun assemblies (20) are not co-axially aligned relative to a lateral axis (see fig. 1 above) extending through the string (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Regalbuto and Shampine to have the first and second gun assemblies are disposed on a tubular such that the first and second gun assemblies are not co-axially aligned relative to a lateral axis extending through the tubular, as taught by Rodgers et al. because it is known to have multiple gun assemblies not co-axial along a lateral axis of a tubular for simultaneously perforating multiple zones in the wellbore. 
Regarding claim 17, the combination of Regalbuto, Shampine, and Rodgers et al.  teach all the features of this claim as applied to claim 16 above; Regalbuto further discloses the transfer assembly comprises a first ballistic transfer line (136) coupled to a firing head (138) and a ballistic transfer element (96’’), wherein the first ballistic transfer 
Regarding claim 18, the combination of Regalbuto, Shampine, and Rodgers et al.  teach all the features of this claim as applied to claim 17 above; Regalbuto further discloses the ballistic transfer element (96’’) is configured to transfer a ballistic signal from the ballistic transfer element (96’’) across the discontinuity (102) to a receiving explosive (70’) on the perforating gun assembly (see fig. 1A, 1B).  
Regarding claim 19, the combination of Regalbuto, Shampine, and Rodgers et al.  teach all the features of this claim as applied to claim 18 above; Regalbuto further discloses the receiving explosive (84) is coupled to a second ballistic transfer line (80) configured to propagate a ballistic signal to the perforating explosive (70).  
Allowable Subject Matter
Claims 8, 14-15 and 20 are allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 16 have been considered but are moot because the new ground of rejection does not rely on at least one of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new rejection in view of Rodgers et al. (U.S. 2013/0048376A1) above. 

Examiner notes that this argument is narrower than the claim limitation. Examiner also point to applicant’s drawings and explain that the gun assemblies (130) are not disposed at the same wellbore elevation, but along the same zones (110). Therefore, as broadly claimed,  the lateral axis can be any radial axis wherein the perforating gun assemblies are not co-axially aligned relative to that lateral axis. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
 /YANICK A AKARAGWE/ Examiner, Art Unit 3672